SCHALLER, J.,
concurring. Although I agree that the judgment of the trial court must be reversed, I believe that the decision of our Supreme Court in Shay v. Rossi, 253 Conn. 134, 749 A.2d 1147 (2000), is dispositive. In Shay, our Supreme Court defined language identical to that in the present case, and the Shay decision clearly encompasses the allegations of intentional misconduct at issue in this appeal. Id., 180-82. We are bound by our Supreme Court’s definition of the language at issue in this case. See Boretti v. Panacea Co., 67 Conn. App. 223, 231, 786 A.2d 1164 (2001), cert. denied, 259 Conn. 918, 791 A.2d 565 (2002). Accordingly, I would base our holding on the Shay decision alone, omitting the statutory discussion, the attempt to ascertain the intent of the Shay court and the discussion of legislative history. With those provisos, I respectfully concur in the result reached by the majority.